—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 1,1993 (People v Oliviery-Perez, 198 AD2d 240), affirming two judgments of the Supreme Court, Kings County, both rendered March 5, 1991.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel, (see, Jones v Barnes, 463 US 745). Ritter, J. P., Thompson, Sullivan and Joy, JJ., concur.